Aaron J. Levy, J.
Petitioner, an attorney at law, seeks to have fixed the amount of his fee for legal services rendered and to impress such sum as a lien on the cause of action now pending in this court. Section 475 of the Judiciary Law provides: “ From the commencement of an action, special or other proceeding in any court or before any state, municipal or federal department, except a department of labor, or the service of an answer containing counterclaim, the attorney who appears for a party has a lien upon his client’s cause of action, claim or counterclaim * ® *. The court upon the petition of the client or attorney may determine and enforce the lien.”
While the petitioner performed preliminary services, including the commencement of a proceeding in the Surrogate’s Court, wherein his client (the plaintiff in the action pending in this court) was issued limited letters of administration, and the services in the Magistrate’s Court, he did not commence the action upon the proceeds of which he now seeks to impress a lien. The fact that he commenced another proceeding or performed preparatory services in connection with the same action is not sufficient to bring him within the purview of section 475. He must have commenced the action against which the lien is being asserted.
The application is accordingly denied.